Citation Nr: 0637883	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for spondylolisthesis at 
L5-S1 ("a back condition"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from July 1967 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for 
spondylolisthesis at L5-S1. 


FINDING OF FACT

The veteran's spondylolisthesis at L5-S1 clearly and 
unmistakably existed prior to service and was not aggravated 
therein.


CONCLUSION OF LAW

A back condition involving spondylolisthesis at L5-S1 was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1111, 1137, 1153 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, a June 1967 enlistment examination report makes 
no reference to back problems.  For example, the veteran 
checked the box for "No" when asked about "Recurrent back 
pain," and a clinical evaluation of the spine was normal.  
Accordingly, the presumption of soundness applies in this 
case.  See 38 C.F.R.        § 3.304(b). 

Nevertheless, clear and unmistakable evidence shows that the 
veteran had a back condition, identified as spondylolisthesis 
at L5-S1, prior to service.  The service medical records show 
that the veteran was first treated for back pain in August 
1967, shortly after his induction.  The diagnosis was Grade I 
spondylolisthesis at L5-S1.  The veteran reported a history 
of back pain as far back as he can remember.  As a result, a 
Medical Board report recommended that the veteran be 
medically discharged from service because he did not meet 
induction standards.  This report also notes that the 
veteran's first degree spondylolisthesis at L5-S1 was not in 
the line of duty.  In light of these findings, the Board 
concludes that the veteran's spondylolisthesis at L5-S1 
clearly and unmistakably preexisted his military service.

With respect to rebutting the presumption of soundness, the 
Board's inquiry does not end with a determination that the 
veteran's spondylolisthesis at L5-S1 clearly and unmistakable 
preexisted service.  The Board must also determine whether 
the veteran's preexisting spondylolisthesis at L5-S1 clearly 
and unmistakable was not aggravated during service.  To make 
this determination, the Board must consider the veteran's 
service medical records as well as evidence developed after 
service.

The Board finds that clear and unmistakable evidence shows 
that the veteran's spondylolisthesis at L5-S1 was not 
aggravated by service.  His service medical records show that 
he was treated for back pain on several occasions in August 
1967, which was identified as spondylolisthesis at L5-S1.  
However, none of these records indicates that the veteran's 
underlying back condition chronically worsened during his 
period of service. 

In addition, none of the post-service medical evidence 
indicates that his preexisting spondylolisthesis at L5-S1 
chronically worsened during service.  Of particular 
relevance, a March 2005 VA examination report provides highly 
probative evidence against the veteran's claim.  This report 
lists a diagnosis of spondylolisthesis of the lumbar spine 
specifically in L5 with degenerative spondylosis and narrowed 
discs at L4-5.  The examiner also reviewed the claims file 
before providing the following opinion against the veteran's 
claim:

It is less likely as not that the [veteran's] 
present condition is related to any injury that 
occurred while he was on active duty in basic 
training, as no injury was reported or documented 
in his medical record and he gives no history 
except going through basic training which is fairly 
strenuous physical activity, but does not produce 
permanent damage.  The [veteran's] x-ray also 
reveals in 1967, some 38 years ago, basically the 
similar findings to what he has today except for 
additional arthritic changes in years.  

The Board places significant probative value on this opinion, 
which clearly states that the veteran's preexisting 
spondylolisthesis at L5-S1 was not aggravated during service, 
as it was based on a review of the entire record and has not 
been contradicted by any medical evidence.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Here, 
for example, the VA examiner considered the veteran's reports 
of back pain in service but determined that they did not 
represent permanent worsening of the underlying disability.

The Board has also considered VA outpatient treatment records 
dated from 2003 to 2004, several of which pertain to physical 
therapy for the veteran's back condition involving wedging of 
T12 and L1, spondylosis and first degree spondylolisthesis of 
L5, degenerative spondylosis with narrowing at L4-5, and 
vacuum disc of L5-S1.  However, none of these records 
includes a medical opinion that the veteran's preexisting 
spondylolisthesis at L5-S1 underwent a chronic worsening 
during his brief three-month period of active duty.  As such, 
none of these records is probative to the central issue in 
this case.  

Indeed, the only evidence in support of the veteran's claim 
involves lay statements by the veteran and his brother.  In 
written statements, the veteran alleged that he was 
hospitalized for several days after injuring his back during 
basic training.  The veteran's brother also stated that he 
had received a letter from the veteran at that time in which 
the veteran discussed his back injury and hospitalization.  
Unfortunately, none of the service medical records confirm 
the veteran's story of his having been hospitalized in 
service.  The Board finds the service medical records 
outweigh these recollections.   

In addition, as laypersons, without the appropriate medical 
training and expertise, neither the veteran nor his brother 
is competent to provide a probative (persuasive) opinion on a 
medical matter, such as whether his preexisting 
spondylolisthesis at L5-S1 underwent a chronic worsening in 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, their personal 
opinions are not a sufficient basis for awarding service 
connection.

Based on the above, the Board thus concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back condition 
involving spondylolisthesis at L5-S1.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claim.  However, the timing of 
the subsequently issued letter is not prejudicial to the 
veteran, as he was provided adequate notice before the claim 
was readjudicated by various rating actions.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded a VA examination to whether his 
preexisting back condition underwent a chronic worsening 
during service.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for a back condition involving 
spondylolisthesis at L5-S1 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


